Title: Thomas Cooper to Thomas Jefferson, 31 May 1814
From: Cooper, Thomas
To: Jefferson, Thomas


          Dear Sir  May 31. 1814 Carlisle
          I say nothing about the affairs of Europe, for they are so clouded that no reasonable conjecture can be afforded by present facts. I
			 am most willing to believe that the progress of knowledge cannot be stopt, and the dark ages
			 renewed, even should the Bourbons again ascend the throne, but there is nothing to be expressed but hope and good wishes. Yet from the
			 beginning of history, it appears that excepting the short
			 period
			 of the blood thirsty, restless and unprincipled republics of Greece, the world has been governed hitherto by royal Dynasties, which must inevitably degenerate in a few successions into Ideocy,
			 like
			 those of Britain, France Spain, Portugal, Prussia, Sweden of the present day. I begin to fear
			 that as it was in the beginning, it is now and ever will be world without end. All knowledge and all
			 virtue consists in discovering and counteracting the natural tendencies and propensities of the System whereof we form a part.
          I have been reading very carefully, with great interest and instruction the work of Cabanis. It ranks in my estimation (considering the respective periods at which they were published) on a par with Hartley. Cabanis has boldly drawn the unavoidable conclusion, which Hartley was obliged to compromise about, and talk nonsense to the multitude; but which is unavoidable to every man who considers metaphysical questions in a physiological point of view; and who
			 studies fact instead of logomachy. I should greatly like to translate Cabanis, but I fear the public would not bear it. Too much light is apt to blind us.
			 Then again who wd read it, except some few young Physicians, who wd lose all their practice if they were known to approve of it; for readers who wd not expend the time necessary to study and digest such a work, would be the most likely to seize hold of obnoxious passages.
          some thirty years ago I published a first volume of tracts, which went nearly the whole length of Cabanis; but if I shd republish them with what I have since written, I must expunge much of what I sacrificed to popular prejudice.
          Oliver Evans has written me a long letter of abusive complaint for not speaking decidedly in his favour in the Emporium. I thought I said what I did say, as impartially as possible.
			 But I have  now copied from the Dictionaire des Arts et des sciences, from Belidor, from Prony, and from Townsend’s travels into Spain, a selection of Elevators, Norias &c so similar to his own, that he who runs may read. I cd not find the edition of Desaguliers which contained the Noria you allude to, but I found one very like it in Belidor. His patent is an imposture; but as I do not like to go to the expence of getting my drawings engraved for the benefit of the Millars, they must remain as they are, & he must go on and levy his tax on a class of men who
			 deserve to pay, because they will not be at the expence of an united effort to get rid of the burthen.
			 The application of the Baltimore Millars to Congress was nugatory: the matter now rests with the Courts of Law; and you know as I know, how very ignorant those gentry are out of their own vocation.
			 Adieu. I remain with sentiments of sincere
			 respect Dear Sir
          Your friendThomas Cooper
        